19-3435
     Zheng v. Garland
                                                                              BIA
                                                                         Cassin, IJ
                                                                      A208 167 168
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOHN M. WALKER, JR.,
 9            RICHARD J. SULLIVAN,
10            MYRNA PÉREZ,
11                 Circuit Judges.
12   _____________________________________
13
14   JINLONG ZHENG,
15            Petitioner,
16
17                      v.                                  19-3435
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Gerald Karikari, Esq., Karikari &
25                                      Associates, P.C., New York, NY.
26
27   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
28                                      Attorney General; Shelley R. Goad,
 1                                Assistant Director; Elizabeth R.
 2                                Chapman, Trial Attorney, Office of
 3                                Immigration Litigation, United
 4                                States Department of Justice,
 5                                Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Jinlong Zheng, a native and citizen of the

11   People’s Republic of China, seeks review of an October 7,

12   2019 decision of the BIA affirming a February 26, 2018

13   decision   of   an   Immigration   Judge   (“IJ”)   denying   asylum,

14   withholding of removal, and protection under the Convention

15   Against Torture (“CAT”).      In re Jinlong Zheng, No. A 208 167

16   168 (B.I.A. Oct. 7, 2019), aff’g No. A 208 167 168 (Immig. Ct.

17   N.Y.C. Feb. 26, 2018).      We assume the parties’ familiarity

18   with the underlying facts and procedural history.

19       We consider the IJ’s decision as supplemented by the BIA.

20   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

21   We review the agency’s adverse credibility determination for

22   substantial evidence.       See 8 U.S.C. § 1252(b)(4)(B); Hong

23   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

24       “Considering the totality of the circumstances, and all
                                  2
 1   relevant factors, a trier of fact may base a credibility

 2   determination on the demeanor, candor, or responsiveness of

 3   the applicant or witness, . . . the consistency between the

 4   applicant’s or witness’s written and oral statements . . . ,

 5   [and] the internal consistency of each such statement . . .

 6   without regard to whether an inconsistency, inaccuracy, or

 7   falsehood goes to the heart of the applicant’s claim, or any

 8   other relevant factor.”      8 U.S.C. § 1158(b)(1)(B)(iii).         “We

 9   defer . . . to an IJ’s credibility determination unless, from

10   the totality of the circumstances, it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

13   2008); accord Hong Fei Gao, 891 F.3d at 76.

14       Zheng argues that he presented a           credible claim       of

15   religious persecution.     We conclude that substantial evidence

16   supports the agency’s adverse credibility determination.            The

17   agency     reasonably    relied   on    multiple   inconsistencies

18   regarding Zheng’s statements and evidence as to his wife’s

19   location,    his   introduction   to   Christianity,   his   fear    of

20   sterilization, his efforts to obtain documents to flee China,

21   and his arrest.         See 8 U.S.C. § 1158(b)(1)(B)(ii).            In


                                       3
 1   addition, the agency reasonably relied on the fact that

 2   Zheng’s 2012 tourist visa to visit the United States was

 3   revoked because his visa application contained fraudulent

 4   documents.     See 8 U.S.C. § 1158(b)(1)(B)(iii).              The agency

 5   did   not   err   in     concluding   that    his   willingness   to   use

 6   fraudulent documents undermined his credibility because Zheng

 7   applied for his tourist visa before his alleged introduction

 8   to Christianity and persecution.             Cf. Siewe v. Gonzales, 480

 9   F.3d 160, 170 (2d Cir. 2007) (listing circumstances where

10   false documents may not undermine credibility, including

11   where       “fraudulent        documents       . . .    were      created

12   to escape persecution”).         The agency did not err in declining

13   to credit Zheng’s explanation for these inconsistencies.               See

14   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

15   petitioner must do more than offer a plausible explanation

16   for his inconsistent statements to secure relief; he must

17   demonstrate       that     a   reasonable      fact-finder     would    be

18   compelled to credit his testimony.” (internal quotation marks

19   omitted)); Siewe, 480 F.3d at 167 (holding that where there

20   are “two permissible views of the evidence,” we defer to the

21   agency’s choice “so long as the deductions are not illogical


                                           4
 1   or implausible” (quotation marks omitted)).                  Finally, the

 2   agency    reasonably   relied    on     Zheng’s    failure     to   provide

 3   documentary evidence corroborating events in China or his

 4   practice of Christianity in the United States.                See 8 U.S.C.

 5   § 1158(b)(1)(B)(ii); Biao Yang v. Gonzales, 496 F.3d 268, 273

 6   (2d Cir. 2007) (“An applicant’s failure to corroborate his or

 7   her testimony may bear on credibility, because the absence of

 8   corroboration    in    general   makes     an     applicant    unable    to

 9   rehabilitate testimony that has already been called into

10   question.”).

11       In sum, given the multiple inconsistencies and lack of

12   corroboration, substantial evidence supports the agency’s

13   adverse     credibility     determination.             See     8      U.S.C.

14   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; see also

15   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

16   (“[E]ven a single inconsistency might preclude an alien from

17   showing that an IJ was compelled to find him credible.

18   Multiple    inconsistencies      would     so     preclude     even    more

19   forcefully.”).    The     adverse     credibility     determination      is

20   dispositive of asylum, withholding of removal, and CAT relief

21   because all three forms of relief relied on the same factual


                                         5
1   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

2   Cir. 2006).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court
9




                                  6